Appeal by the defendant from an order of the County Court, Orange County (Kiedasch, J.), dated May 24, 2002, which, pursuant to Correction Law article 6-C, designated him a level three sex offender.
Ordered that the order is affirmed, without costs or disbursements.
The defendant’s claim that the County Court erred in designating him a level three sex offender is unpreserved for appellate review since he did not object to the designation on the grounds he now raises (see People v Baker, 303 AD2d 570 [2003]). In any event, his contentions are without merit as the order was supported by clear and convincing evidence (see Correction Law § 168-n [3]). Ritter, JP., S. Miller, Adams and Cozier, JJ., concur.